MELTON, Justice,
dissenting.
Based on relevant precedent, I believe that a three-year suspension is the appropriate sanction in these matters. As a result, I must respectfully dissent.
When considering In the Matter of Maniscalco, 275 Ga. 238 (564 SE2d 186) (2002) (twelve-month suspension; Standard 13), this Court found in mitigation, among other things, that the respondent had no prior disciplinary history, had not harmed the public by his actions, and that short-term suspensions or lesser discipline had been imposed in similar cases. The same analysis is applicable to these cases; however, Respondents have admitted violating not only Standard 13, as in Maniscalco, but also Standard 26. Balancing *307precedent with the seriousness of the offenses, a three-year suspension is the appropriate sanction in these matters, see In the Matter of Barnes, 275 Ga. 812 (573 SE2d 80) (2002) (three-year suspension with conditions for reinstatement; Standards 13 and 26).
Decided November 30, 2011
Reconsideration denied January 9, 2012.
William P. Smith III, General Counsel State Bar, Jonathan W. Hewitt, Assistant General Counsel State Bar, for State Bar of Georgia.
I am authorized to state that Justice Hines joins in this dissent.